The plaintiff in error was convicted in the county court of Le Flore county for the crime of unlawfully furnishing intoxicating liquor, and was on the 24th day of June, 1909, sentenced to be confined in the county jail for 30 days and to pay a fine of $50 and costs, from which judgment an appeal was taken by filing in this court a petition in error, with transcript attached, on August 13, 1909. No briefs have been filed. Counsel for the state on March 26, 1910, filed a motion to dismiss or affirm for want of prosecution, to which motion no *Page 18 
response has been made. The motion to affirm is therefore sustained, and the judgment of the county court of Le Flore county is in all things affirmed, and the cause remanded, with direction to enforce the judgment and sentence.